Exhibit 10.84

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
April 16, 2004, (the “Effective Date”), by and between Cortex Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), and Gary D. Tollefson, M.D.,
Ph.D., an individual residing in the State of Indiana (“Consultant”).

 

In consideration of the mutual covenants and agreements hereinafter set forth,
the parties to this Agreement agree as follows:

 

1. Consulting Engagement.

 

(a) Engagement. The Company hereby engages Consultant, and Consultant hereby
accepts such engagement, to perform, during the term and subject to the
conditions of this Agreement, such consulting services as are contemplated by
this Agreement.

 

(b) Consulting Services. Consultant shall consult with and render to the Company
services relating to the clinical development of AMPAKINE® compounds developed
by the Company for the treatment psychiatric and neurological diseases.
Consultant shall make himself available and shall render such services at such
times and places as mutually and reasonably agreed upon between the Company and
Consultant.

 

2. Term of Engagement.

 

(a) Term. Consultant’s engagement with the Company shall commence on the
Effective Date and shall continue for a period of twenty-four months thereafter,
subject to earlier termination as hereinafter provided.

 

(b) Early Termination. This Agreement may be terminated at any time by either
the Company or Consultant upon thirty (30) days written notice.

 

3. Consideration.

 

(a) Compensation for Services. During the term of this Agreement, commencing
April 16, 2004, Consultant shall be paid nine thousand dollars ($9,000) per
calendar month, payable by the tenth day of such month, pro-rated for any
partial month. Such payment shall entitle the Company to three (3) Billing Days
of Consultant’s time per month, at three thousand dollars ($3,000) per Billing
Day. A “Billing Day” as used in this Agreement shall mean eight hours of work,
not including travel time to and from the Company. In the event that Consultant
incurs less than three (3) Billing Days of service in any given month, such
unused time shall accrue to the credit of the Company for future use. In the
event that Consultant incurs more than three (3) Billing Days of service in any
given month, such excess time shall accrue to the credit of Consultant and be
offset against future requirements in the Company’s discretion. However,
Consultant shall obtain the prior consent of the Chief Executive Officer of the
Company to provide services in excess of thirty-six (36) Billing Days per year.
Consultant shall send the Company written notice of his actual time spent
performing consulting services hereunder within ten (10) days following the end
of each calendar quarter during the term of this Agreement. Any time spent on
activities or services provided to the Company relating to Consultant’s
membership on the Company’s Board of Directors or any committee thereof, if
applicable, shall not be included in the calculation of Consultant’s time spent
performing consulting services under this Agreement.



--------------------------------------------------------------------------------

(b) Reimbursement of Expenses. Consultant shall be reimbursed for all reasonable
out-of-pocket expenses incurred by Consultant in rendering services hereunder,
including travel expenses (business class travel within the continental United
States (including Puerto Rico) and first class travel outside of the continental
United States with prior written approval of the Company) and third party costs
incurred by Consultant in the course of performing his services hereunder,
provided that the incurrence of such expenses has received the prior written
approval of the Company. Consultant shall be reimbursed within thirty (30) days
of the submission of an expense report in which adequate support is provided for
the expenses to be reimbursed.

 

4. Grant of Stock Options. The Company shall grant to Consultant non-qualified
options to purchase 150,000 shares of common stock of the Company with an
exercise price equal to the closing sales price as quoted on the American Stock
Exchange as of such date, with a ten-year term, and with vesting in three equal
parts: 50,000 options to vest after one year, 50,000 options to vest after two
years, and the remaining 50,000 options to vest after three years from the date
hereof. The general terms and conditions of stock options granted to Consultant
shall be in accordance with the stockholder-approved plans established for the
granting of options, as amended from time to time.

 

5. Independent Contractor Status. It is expressly agreed and understood that
Consultant, including his employees and/or subcontractors, is performing
services under this Agreement as an independent contractor for the Company and
neither Consultant nor any of his employees or subcontractors is an employee or
agent of the Company. The Company’s liability hereunder shall be limited to
payment of the fees and expense reimbursements provided in this Agreement. All
liability to the persons actually providing services under this Agreement or
related to the providing of such services, including but not limited to, payment
of wages or other compensation, withholding of taxes and similar charges related
to such wages or other compensation, and worker’s compensation, shall be the
sole responsibility of Consultant.

 

6. Confidential Information.

 

(a) Company Information. Consultant agrees at all times during the term of his
engagement and thereafter to hold in strictest confidence, and not to use,
except for the benefits of the Company, or to disclose to any person, firm or
corporation without written authorization of the Company, any trade secrets,
confidential knowledge, data or other proprietary information relating to
products, processes, know-how, designs, formulas, developmental or experimental
work, computer programs, data bases, other original works of authorship,
customer lists, business plans, financial information or other subject matter
pertaining to any business of the Company or any of its clients, consultants or
licensees, including any such information developed hereunder (hereinafter
referred to as “Confidential Information”).

 

(b) Other Employer Information. Consultant agrees that he will not, during the
term of his engagement by the Company, improperly use or disclose any
proprietary information or trade secrets of former or concurrent employers or
companies, and that he will not bring onto the premises of, or provide to, the
Company any unpublished documents or any property belonging to former or
concurrent employers or companies, if any, unless consented to in writing by
said employers or companies.

 

2



--------------------------------------------------------------------------------

(c) Third Party Information. Consultant recognizes that the Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees that he owes the Company and such third parties,
during the term of engagement and thereafter, a duty to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation (except as necessary in carrying
out work for the Company consistent with the Company’s agreement with such third
party) or to use it for the benefit of anyone other than for the Company or such
third party (consistent with the Company’s agreement with such third party)
without the prior express written authorization of the Company.

 

(d) Employees and Subcontractors. Consultant shall cause all of his employees or
subcontractors to execute and deliver to the Company an agreement covering the
matters set forth in this Section 6.

 

7. Retaining and Assigning Inventions and Original Works.

 

(a) Prior Inventions and Original Works. Attached hereto, as Exhibit A, is a
list describing all inventions, original works of authorship, developments,
improvements, and trade secrets (collectively the “Prior Disclosures”) which
were made by Consultant prior to engagement by the Company, which belong to
Consultant, which relate to the Company’s business and products, and which are
not assigned to the Company; or, if no such list is attached, or no entries are
made thereon, Consultant represents that there are no such Prior Disclosures.

 

(b) Inventions and Original Works Assigned to the Company. Consultant agrees
that he will promptly make full written disclosure to the Company, will hold in
trust for the sole right and benefit of the Company, and will assign, and does
hereby assign, to the Company all his right, title, and interest in and to any
and all inventions, original works of authorship, developments, improvements or
trade secrets which he may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, and
which arise out of or relate to the services rendered under this Agreement.

 

(c) Maintenance of Records. Consultant agrees to keep and maintain adequate and
current written records of all developments, inventions, trade secrets and
original works of authorship made by him (solely or jointly with others) that
are directly related to his work for the Company. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

 

(d) Inventions Assigned to the United States. Consultant agrees to assign, and
does hereby assign, to the United States government all his right, title and
interest in and to any and all inventions, original works of authorship,
developments, improvements or trade secrets whenever such full title is required
to be in the United States by a contract between the Company and the United
States or any of its agencies.

 

(e) Obtaining Patents and Copyright Registrations. Consultant agrees that his
obligation to assist the Company to obtain United States or foreign patents and
copyright registrations covering inventions and original works of authorship
assigned hereunder to the Company shall continue beyond the termination of his
engagement, but the Company shall

 

3



--------------------------------------------------------------------------------

compensate him at a reasonable rate for time actually spent by him at the
Company’s request on such assistance. If the Company is unable because of his
mental or physical incapacity or for any other reason to secure his signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering inventions or original works of authorship
assigned to the Company as above, then Consultant hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as his
agent and attorney in fact, to act for and in his behalf and stead to execute
and file in any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents or copyright registrations
thereon with the same legal force and effect as if executed by him. Consultant
hereby waives and quitclaims to the Company any and all claims, of any nature
whatsoever, which he now or may hereafter have for infringement of any patents
or copyright resulting from such application for patents or copyright
registrations assigned hereunder to the Company.

 

(f) Employees and Subcontractors. Consultant shall cause all of his employees
and subcontractors to execute and deliver to the Company an agreement covering
the matters set forth in this Section 7.

 

8. Conflicting Engagement. Consultant agrees that, during the term of his
engagement by the Company, he will not engage in any other employment,
occupation, consulting or other business activity that conflicts or could
potentially conflict with his obligations to the Company.

 

9. Returning Company Documents. Consultant agrees that, at the termination of
his engagement by the Company, he will deliver to the Company (and will not keep
in his possession or deliver to anyone else) any and all samples, compounds,
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items belonging to
the Company, its successors or assigns. In the event of the termination of his
engagement, he agrees to sign and deliver the “Termination Certification”
attached hereto as Exhibit B.

 

10. Representations. Consultant agrees to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. Consultant
represents that his performance of all the terms of this Agreement will not
breach any agreement to keep in confidence proprietary information acquired by
him in confidence or in trust prior to his engagement by the Company. Consultant
has not entered into, and agrees to not enter into, any oral or written
agreement in conflict herewith.

 

11. Miscellaneous.

 

(a) Notices. All notices, requests, demands and other communications
(collectively, “Notices”) given or made pursuant to this Agreement shall be in
writing and shall be deemed to have been duly given if sent by registered or
certified mail, return receipt requested, postage and fees prepaid, or otherwise
actually delivered, to the following addresses:

 

(i)                  If to the Company, to:     

 

              Cortex Pharmaceuticals, Inc.

                   15231 Barranca Parkway                    Irvine, California
92618 Attention:     Chief Executive Officer

 

4



--------------------------------------------------------------------------------

(ii)                  If to Consultant, to:                    Gary D.
Tollefson, M.D., Ph.D.                    At the address as provided to the
Company

 

Any Notice shall be deemed duly given when received by the addressee thereof,
provided that any Notice sent by registered or certified mail shall be deemed to
have been duly given one day from the date of deposit in the United States
mails, unless sooner received. Any of the parties to this Agreement may from
time to time change its address for receiving Notices by giving written Notice
thereof in the manner set forth above.

 

(b) Entire Agreement. This Agreement contains the sole and entire agreement and
understanding of the parties with respect to the entire subject matter of this
Agreement, and any and all prior discussions, negotiations, commitments and
understandings, whether oral or otherwise, relating to the subject matter of
this Agreement are hereby merged herein. No representations, oral or otherwise,
express or implied, other than those contained in this Agreement, have been
relied upon by any party to this Agreement.

 

(c) Governing Law. This Agreement has been made and entered into in the State of
California and shall be construed in accordance with the laws of the State of
California.

 

(d) Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be or become prohibited or invalid
under applicable law, such provisions shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

(e) Captions. The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions or interpretation
of this Agreement.

 

(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

(g) Specific Performance. Consultant acknowledges that the Company would have
extreme difficulty in attempting to prove the actual damages suffered by it as a
result of a breach by Consultant of any of his obligations under the Agreement,
and that therefore, in addition to any other remedy at law or in equity, the
Company shall be entitled to seek and receive specific performance and
temporary, preliminary and injunctive relief from any violation of the
provisions of this Agreement from any court of competent jurisdiction without
the necessity of proving the actual amount of damages resulting from such
breach.

 

(h) Attorneys’ Fees. If any action, suit or other proceeding is instituted to
remedy, prevent or obtain relief from a default in the performance by either
party of its obligations under this Agreement, the prevailing party shall
recover all of such party’s attorneys’ fees incurred in each and every such
action, suit or other proceeding, including any and all appeals or petitions
therefrom. As used in this Section 11(h), attorneys’ fees shall be deemed to
mean the full and actual

 

5



--------------------------------------------------------------------------------

costs of any legal services actually performed in connection with the matters
involved calculated on the basis of the usual fee charged by the attorney
performing such services and shall not be limited to “reasonable attorneys’
fees” as defined in any statute or rule of court.

 

(i) Assignment. Consultant may not assign his rights, obligations or duties
under this Agreement without the express written consent of the Company, which
consent may be withheld in the Company’s sole discretion, and any attempted or
purported assignment or any delegation of Consultant’s duties or obligations
arising under this Agreement to any third party or entity shall be deemed to be
null and void, and shall constitute a material breach by Consultant of his
duties and obligations under this Agreement. This Agreement shall inure to the
benefit of and be binding upon any successors or the Company by way of merger,
consolidation or transfer of all or substantially all of the assets of the
Company, and any parent, subsidiary or affiliate of the Company to which the
Company may transfer its rights under and pursuant to this Agreement.

 

(j) Waiver. Waiver by either of the parties of any breach of any provision of
this Agreement shall be in writing and shall not operate or be construed as a
waiver of any prior or subsequent breach of the same or any other provision
hereof.

 

(k) Survival of Consultant’s Obligations. The obligations of Consultant
hereunder shall survive the termination of Consultant’s engagement with the
Company and the termination of this Agreement regardless of the reason or cause
for such termination.

 

IN WITNESS WHEREOF, this Agreement has been made and entered into as of the date
and year first above written.

 

“Company” Cortex Pharmaceuticals, Inc.

/s/ Roger G. Stoll

--------------------------------------------------------------------------------

Roger G. Stoll, Ph.D., President and Chief Executive Officer “Consultant”

/s/ Gary D. Tollefson

--------------------------------------------------------------------------------

Gary D. Tollefson, M.D., Ph.D.

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

--------------------------------------------------------------------------------

 

Date

--------------------------------------------------------------------------------

 

Identifying Number

or Brief Description

--------------------------------------------------------------------------------

 

Name of Consultant: Gary D. Tollefson, M.D., Ph.D.

 

7



--------------------------------------------------------------------------------

EXHIBIT B

 

CORTEX PHARMACEUTICALS, INC.

 

TERMINATION CERTIFICATION

 

This is to certify that I do not have in my possession, nor have I failed to
return, any samples, compounds, devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, other documents or property, or reproductions of
any aforementioned items belonging to Cortex Pharmaceuticals, Inc., its
subsidiaries, affiliates, successors or assigns (together, the “Company”).

 

I further certify that I have complied with all of the terms of the Company’s
Consulting Agreement signed by me, including the reporting of any inventions and
original works of authorship (as defined therein), conceived or made by me
(solely or jointly with others) covered by that agreement.

 

I further agree that, in compliance with the Consulting Agreement, I will
preserve as confidential all trade secrets, confidential knowledge, data or
other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information or other subject matter pertaining to any business of the
Company or any of its clients, consultants or licensees.

 

Date:                 , 200    

 

--------------------------------------------------------------------------------

Gary D. Tollefson, M.D., Ph.D.

 

8